Exhibit BY-LAWS OF THE McCLATCHY COMPANY (As Amended and Restated as of July 23, 2008) ARTICLE I The Board of Directors Section I.1Authority of the Board.The business and affairs of The McClatchy Company (herein called the "Company") shall be managed by or under the direction of the Board of Directors (the "Board") or, if authorized by the Board, by or under the direction of one or more committees thereof.Except as otherwise provided by law, the Company's Certificate of Incorporation or these By-Laws, the Board or such committee, the Board or any committee thereof may act by unanimous written consent or, at an authorized meeting at which a quorum is present, by the vote of the majority of the Directors present at the meeting. Section I.2Number of Directors; Vacancies.The authorized number of Directors who shall constitute the Board shall be fixed from time to time by resolution of the Board approved by at least a majority of the Directors then in office, provided that no such resolution other than a resolution to take effect as of the next election of Directors by the stockholders shall have the effect of reducing the authorized number of Directors to less than the number of Directors in office as of the effective time of the resolution. Whenever there are fewer Directors in office than the authorized number of Directors, the Board may, by resolution approved by a majority of the Directors then in office, choose one or more additional Directors, each of whom shall hold office until the next annual meeting of stockholders and his successor is duly elected. Section I.3Authorized Meetings of the Board.The Board shall have authority to hold annual, regular and special meetings.The annual meeting of the Board shall be held immediately following the annual meeting of the stockholders at such place as may be determined by resolution of the Board.Regular meetings of the Board may be held at such times and places as may be determined from time to time by resolution of the Board.Special meetings of the Board may be held at such times and places as may be called by the Chairman of the Board, the President, or by at least three members of the Board.A special meeting of the Board shall be an authorized meeting only if the Directors receive reasonable notice of the time and place of the meeting; provided, however, that one day's notice shall be conclusively reasonable. The Chairman of the Board shall preside over all Board meetings.If the Chairman of the Board is absent, the President or a chairman chosen at the meeting shall preside over the meeting. 1 At all meetings of the Board, a majority of the Directors then in office shall constitute a quorum.If any meeting of the Board shall lack a quorum, a majority of the Directors present may adjourn the meeting from time to time, without notice, until a quorum is obtained. Section I.4Committees.The Board may by resolution establish committees of the Board with various powers, duties and rules of procedure.Unless the Board otherwise provides, each committee shall conduct its business in the same manner as the Board conducts its business pursuant to these By-Laws.Any such committee shall have a secretary and report its actions to the Board. Section I.5Compensation.Directors who are not also employees of the Company shall be entitled to such compensation for their service on the Board or any committee thereof as the Board may from time to time determine. ARTICLE II Officers Section II.1Designated Officers.The officers of the Company shall be elected by, and serve at the pleasure of, the Board and shall consist of a Chairman of the Board, a President and a Secretary, and such other officers, including, without limitation, a Treasurer, a Controller, one or more Vice Presidents, one or more Assistant Treasurers, one or more Assistant Secretaries, and such other officers as the Board may determine as appropriate. Section II.2Chairman of the Board.The Chairman of the Board shall preside at all meetings of the Board and shall have such other powers and perform such other duties as may from time to time be granted or assigned to him by the Board. Section II.3President.The President shall be the chief executive officer of the Company.In managing its operations, he shall report as appropriate to the Board and shall be subject to the instructions given to him by the Board.He shall have such other powers and perform such other duties as may from time to time be granted or assigned to him by the Board. Section II.4Vice Presidents.In the absence of the Chairman of the Board or the President, or in their inability or refusal to act, the Vice Presidents in the order designated by the Board shall act in their place.The Vice Presidents shall also have such other powers and perform such other duties as may from time to time be granted or assigned to them by the Board. Section II.5 Treasurer.The Treasurer shall have custody of the Company’s funds and deposit and shall deposit and pay out such funds in accordance with the direction of the Board.The Treasurer shall also have such other powers and perform such other duties as may from time to time be granted or assigned by the Board. Section II.6Assistant Treasurers.The Assistant Treasurers shall assist the Treasurer in the performance of his duties and shall have such other powers and perform such other duties as may from time to time be granted or assigned to them by the Board. 2 Section II.7Controller.The Controller shall be the principal accounting officer of the Company and shall have charge of the Company's books of accounts and records.He shall also have such other powers and perform such other duties as may from time to time be granted or assigned to him by the Board. Section II.8Secretary.The Secretary shall keep full and complete records of the proceedings of the Board, its committees, and the meetings of the stockholders; keep the seal of the Company and affix it to all instruments which may require it; have custody of and maintain the Company's stockholder records.The Secretary shall also have such other powers and perform such other duties as may from time to time be granted or assigned to him by the Board. Section II.9Assistant Secretaries.The Assistant Secretaries shall assist the Secretary in the performance of his duties, and shall have such other powers and perform such other duties as may from time to time be granted or assigned to them by the Board. Section II.10Other Officers.Any other elected officer shall have such powers and perform such duties as may from time to time be granted or assigned to him by the Board. Section II.11Powers of Attorney.Whenever an applicable statute, decree, rule or regulation requires a document to be subscribed by a particular officer of the Company, such document may be signed on behalf of such officer by a duly appointed attorney-in-fact, except as otherwise directed by the Board. ARTICLE III Offices The Company shall have an office at 2100 "Q" Street, Sacramento, California, and shall also have offices at such other places as the Board may from time to time determine. ARTICLE IV Stock and Stock Certificates Section IV.1 Common Stock. The Board may from time to time issue new shares of the Corporation's "ClassA Common Stock" up to the limit of authorized shares of such class. The Board may also authorize the purchase on behalf of the Corporation for its treasury of issued and outstanding shares of ClassA or ClassB Common Stock, and the resale, assignment or other transfer by the Corporation of any such treasury shares of ClassA Common Stock. Shares of ClassA and ClassB Common Stock shall be represented by certificates, which shall be registered upon the books of the Corporation; provided that the Board may provide by resolution or resolutions that some or all of any or all classes or series of stock of the Corporation shall be uncertificated shares.
